DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of the species of caprylic acid/octanoic acid as the MCT (medium-chain triglyceride) (claim 89, 128 and 129), liquid as the form of the composition (claims 89, 104), the monoterpene myrcene as the cannabis terpene (claims 105, 106, 119, 120 and 131), ethanol as the third component in the composition (claim 118) and an essential oil as the fourth component in the composition (claim 121) in the replies filed on May 2 and Sep. 12, 2002 is acknowledged.  Applicants did not indicate explicitly whether their election was with or without traverse.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 89, 104-113, 118-127 (claims 118-127 are free of the prior art, as they recite that the composition comprises ethanol) and 128-131 are examined on the merits herewith.  Claims 90-103, 114-117 and 132-136 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions (non-elected species), there being no allowable generic or linking claim.  Claims 1-88 have been canceled; no claims have been added.  The restriction requirement is deemed proper and is made final.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 89, 104-110, 112 and 128, 128, 129 and 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2018/0193403 A1).  George et al. disclose a liquid composition, a sports drink, comprising one or more cannabis terpenes, including the monoterpene myrcene, caprylic acid, other MCTs and essential oils- Astragalus, fenugreek and mushroom extracts.  See claims 89, 104-106, 109, 128, 129 and 131.  See paragraphs 4, 5, 40, 43, 44 and 239-241 (Example 3).  The amount of the terpenes is 8880 mg/kg, 8.88 g/kg, or 0.888% (see claims 107 and 108).  The amount of the MCTs is 4000 mg/kg, 4 g/kg.  The ratio of the MCTs to the terpenes is 4:8.88, or 0.45:1 (see claim 112), without the coconut oil.  The amount of the essential oils is 3750 mg/kg, 3.75 g/kg, 0.375% (see claim 110).  The cannabis terpenes are not added individually, but are prepared as a blend and are added together (see paragraphs 43 and 44).  These amounts, for the MCTs, terpenes and essential oils, are by weight, not by volume.  But, because all of these are plant lipids (fats or oils), one of ordinary skill in the art at the time that the invention was filed would have expected their densities to be comparable or close, and would have had at least a reasonable expectation that the amounts and ratios by weight would have been close to those by volume.  In view of the foregoing, a holding of obviousness is required.  
Claim(s) 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2018/0193403 A1), in view of Kratzeisen et al. (“Influence of free fatty acid content of coconut oil on deposit and performance of plant oil pressure stoves,” Fuel 89:1583-1589, 2010).  The teachings of George et al. are discussed above.  George et al. do not disclose the fatty acid composition of coconut oil.  Kratzeisen et al. disclose that coconut oil comprises about 49 – 70% MCTs (see Table 1 on p. 1584).  Thus the ratio of MCTs to terpenes in the composition of George et al. is about 6.8:8.88 ((2.8 + 4) or 6.8 g to 8.88 g per kg) by weight, which is about 1:1 by weight or by volume, as all of these compounds are plant lipids.  See claim 113.  One of ordinary skill in the art at the time that the invention was filed would have expected their densities to be comparable or close, and would have had at least a reasonable expectation that the amounts and ratios by weight would have been close to those by volume.  In view of the foregoing, a holding of obviousness is required.  

Claim(s) 89, 104-106, 128, 129 and 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raber et al. (US 2017/0021029 A1).  Raber et al. disclose a liquid composition, an oil-containing topical transdermal composition, i.e., a composition that is not a solid or a gas, comprising one or more cannabis terpenes, including the monoterpene myrcene, caprylic acid and other MCTs.  See paragraphs 6 and 7 and claims 1, 2, 7 and 9-12.  See instant claims 89, 104-106, 128, 129 and 131.  In view of the foregoing, a holding of obviousness is required.  

Claims 118-127 are free of the prior art, as they recite that the composition comprises ethanol (as the third component).  The composition of George et al., discussed above, does not comprise ethanol.  Claim 130 is free of the prior art, as the ratio of the MCTs to the terpenes in the composition of George et al. is not between 100:1 and 3:1.  
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 89, 104-113, 118-127 and 128-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,657,264 B2, the parent case of the instant case.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising one or more MCTs, one or more cannabis terpenes and one or more cannabinoids/chemical compounds.  Therefore, these inventions are not patentably distinct.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655     
2022-09-22